Title: To John Adams from C. W. F. Dumas, 1 March 1782
From: Dumas, Charles William Frederic
To: Adams, John




1er. Mars 1782

Monsieur

Le Fort Philippe pris le 4e. fevr. sans capitulation Garnison (2500 h) prisonniere. Je le tiens de Mr. l’Ambassadeur même, qui l’a annoncé ce matin au Prince. Je vous en félicite. Voilà un bon toast pour votre Dimanche. J’attends réponse à la mienne derniere. Je viens de payer les 8000ƒ, et demain je commencerai par le paiement des fraix. Bonne nouvelle de Frise. Je travaille ici à quelque chose d’interessant, que je vous communiquerai en son temps coram.

Je suis avec respect & pour toujrs. Monsieur V. t. h. &. t. o. s.
Dumas

